Case: 1:20-cv-00191-MWM Doc #: 9 Filed: 12/17/20 Page: 1 of 1 PAGEID #: 769

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

KATHRYN ELIZABETH WESTREICHER, Case No. 1:20-cv-00191
et al.,

Plaintiffs, District Judge Matthew W. McFarland

Vi

WILLIAM P. BARR,
UNITED STATES ATTORNEY
GENERAL, et al.,

Defendants.

 

 

ORDER GRANTING JOINT MOTION TO SEAL U.S. CITIZENSHIP AND
IMMIGRATION SERVICES’ CERTIFIED ADMINISTRATIVE RECORD (Doc. 8)

 

Having reviewed the Joint Motion (Doc. 8) and its supporting memorandum, the Court
finds that the Certified Administrative Record (“CAR”) includes documents and materials
related to the denial of Plaintiffs’ I-130 petition, and many of the pages contain personal
information including names, social security numbers, and dates of birth, as well as personal
photos of individuals involved in this case. This information is subject to privacy protection
under the Privacy Act, 8 U.S.C. § 552a(b) and Federal Rule of Civil Procedure 5.2, among other
laws. Plaintiffs’ interest in maintaining the privacy of these materials outweighs the public’s
interest, if any, in access to such materials. Accordingly, the Court GRANTS the Joint Motion
to Seal the CAR and it shall remain sealed until further order of this Court.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

oy Mord Me Loof

JUDGE MATTHEW W. McFARLAND

 
